  Case 13-10766       Doc 67     Filed 01/25/19 Entered 01/25/19 12:30:15             Desc Main
                                  Document     Page 1 of 10


                    IN THE UNITED STATES BANKRUPTCY COURT
                        Northern District of Illinois, Eastern Division

In the Matter of:                                     }
                                                      }       Case No. 13-10766
Javier Diaz                                           }
Elisa Diaz,                                           }       Chapter 13
                                                      }
Debtors.                                              }       Judge Baer


      Debtor’s Reply to Trustee’s Response to Fay Servicing’s Sur Reply re Debtor’s
             Motion To Determine Final Cure and Payment Re Rule 3002.1


              NOW COMES Javier Diaz and Elisa Diaz (hereinafter "Debtors") by and through

their attorney, Stephen J. Costello and in reply to the Trustee’s response to Fay Servicing’s Sur

Reply re the Debtor’s motion to determine final cure, state as follows:

                                        Statement of Facts

      1. That Debtors, Javier Diaz and Elisa Diaz, commenced this case on March 18, 2013 by

filing a voluntary petition for relief under Chapter 13 of Title 11 of the United States

Bankruptcy Code.

      2. That subsequent to the filing, Wells Fargo Bank, N.A. the holder of the First Mortgage

on the Debtor’s residential real property (hereafter “WFB”), filed a proof of claim indicating pre-

petition mortgage arrears of $18,992.20.

      3. The debtors then filed an amended plan proving for payment, through the plan to WFB

the sum of $18,992.20.

      4. The Debtors plan was then confirmed with such provision for WFB to be paid.

      5. That during the ensuing five years, the mortgage or its servicing has apparently been

transferred three times from WFB to Citibank, then from Citibank to Wilmington Savings Fund

Society (hereafter “Wilmington”) and then from Wilmington to Fay Servicing who is the holder

                                                  1
  Case 13-10766          Doc 67    Filed 01/25/19 Entered 01/25/19 12:30:15           Desc Main
                                    Document     Page 2 of 10


or servicer of the mortgage now.

      6. That the Debtors have made all payments required of them under the plan and have

recently made their final payment to the trustee pursuant to the terms of the plan.

      7. The Debtors have also made all post-petition mortgage payments to whomever held the

mortgage or its servicing.

      9. Pursuant to bankruptcy rule 3002.1, the trustee has issued a notice of cure of the

mortgage.

      10. Fay Servicing filed a response to the Trustee’s notice of cure and in such response, it

has indicated that it agrees that all post-petition payments have been made by the debtors but has

indicated that the post-petition arrears have not been paid and that $18,651.72 of such claim

remains unpaid.

      11. It appears that the trustee has only paid $270.48 of the pre-petition mortgage arrears

claim of $18,992.20.

      12. In the Trustee’s pleadings, the trustee has indicated that he stopped paying on such

claim after having received a letter from WFB, the original mortgage holder, stating that the loan

had been paid in full.

      13. The Debtors have done everything required of them in payments to both the trustee

and the mortgage and now a discharge should be issued and the loan to Fay Servicing be deemed

cured and now completely current.

                                        Appropriate Cure

      14. The Trustee and the Debtors are in agreement that the court should issue an order

finding that the mortgage is cured.

      15. The Debtor’s preference is that the mortgage loan actually be cured rather than be



                                                 2
  Case 13-10766       Doc 67      Filed 01/25/19 Entered 01/25/19 12:30:15             Desc Main
                                   Document     Page 3 of 10


deemed cured by order. Although if the court is not inclined to have the trustee account for the

shortage to the mortgage arrears, the Debtors will accept an order deeming the arrears cured. It is

the experience of Debtor’s counsel that matters such as this are not handled well by Mortgagees

and Debtors are concerned that either the principal balance will not be appropriately reduced or

interest will be incorrectly calculated or that some Mortgagee employee won’t some day

conclude that the mortgage is in arrears and start proceedings or that the escrow balance will be

incorrectly determined to be in shortage. There are so many ways things can go wrong and it

would be greatly burdensome to the Debtors who did every asked of them in this case, to have to

re-open the bankruptcy case or otherwise litigate every time an error is made and then have to

seek orders that the Debtors’ attorney’s fees be paid by the mortgagee.

                                        Plan Modification

      16. To review the confirmation process with regard to mortgage arrears (and other debts),

it is paramount to highlight that the plan rules the day. When a chapter 13 plan is filed, the

amount of mortgage arrears is stated in the plan. In every case, if the mortgagee does not agree

with the amount stated in the plan, there is a specific procedure for resolution of that

disagreement. The mortgagees know that if they do nothing, they are bound by the terms of the

plan including the dollar amount stated in the plan required to cure the arrearage. Mortgagees

spend substantial sums in order to hire counsel to file an objection to confirmation. Debtors can

then choose to litigate any disputed amount, or they must amend the plan to put the plan in

agreement with the numbers of the mortgagee.

      17. The above procedure is not simply a customary practice or procedure, it is law. See 11

U.S.C. Section 1322(b)(5) providing for the cure of long term secured claims, U.S.C. Section

1323 providing for pre-confirmation plan modification, U.S.C. Section 1327(a) providing for the



                                                  3
  Case 13-10766       Doc 67        Filed 01/25/19 Entered 01/25/19 12:30:15          Desc Main
                                     Document     Page 4 of 10


binding effect of a confirmed plan, Bankruptcy Rule 3002 proving for the necessity and

requirements of filing a proof of claim and Bankruptcy Rule 3002.1 (a) though (i) providing for

any changes of any kind in any terms of any claim secured by the Debtor’s residence.

      18. In the process of confirming the plan in this case, the procedure described in

paragraph 16 hereinabove was followed to a T. The Plan was filed, the mortgagee employed

counsel which notified Debtor’s counsel of the amount of its claim including the amount in

arrears, and the Debtors filed an amended plan to come into agreement with the claim of the

mortgagee and then the plan was confirmed.

      19. In this case, when Wells Fargo mailed a letter to the trustee asking the trustee to

disregard its claim, by then doing so and disregarding the claim, the trustee has ignored all of the

well-established law and rules regarding the plan.

      20. Bankruptcy Rule 3006 reads: “A creditor may withdraw a claim as of right by filing a

notice of withdrawal, except as provided in this rule…” None of the exceptions to that rule are

applicable here.

      21. Neither Wells Fargo nor any other entity filed a notice of claim withdrawal on behalf

of any entity claiming to be the holder of the mortgagee claim that had been filed in this case.

      22. In effect, by ignoring the well established and codified law and rules, the trustee has

unilaterally and without notice to any party whatsoever, modified the plan to not only pay

essentially nothing to the mortgage arrears but to increase payment to all other claims.

      23. There are of course laws and rules for modifying the plan after confirmation. See 11

U.S.C. Section 1329 and Bankruptcy Rule 2002 requiring 21-day notice to all parties and claims

for a hearing to modify the plan.

      24. While the trustee may have his own customs and informal procedures, he simply



                                                 4
  Case 13-10766        Doc 67     Filed 01/25/19 Entered 01/25/19 12:30:15              Desc Main
                                   Document     Page 5 of 10


cannot ignore all of the bankruptcy code and bankruptcy rules provisions regarding confirmation

of a plan and later modification of the plan.



                                                Equity

      25. It has been long well established that the Bankruptcy Court is a Court of Equity. See

11 U.S.C. Section 105(a).

       26. Apparently the Trustee’s argument is based on some notion that, although the trustee

ignored the above discussed law and procedures, and regardless of the trustee being in

possession of the Wells Fargo letter which the trustee kept in secret until recently, both the

Debtors and the mortgagee should be held responsible for the trustee’s customs because the

trustee had given a notice of plan adjustment to pay unsecured creditors a larger dividend.

      27. Although the trustee believes that the Debtors, their counsel and the mortgage should

be held accountable for not realizing that the adjustment to payments to unsecured debts was due

a secret letter to the trustee, the trustee also wants the court to hold the trustee unaccountable for

the two subsequent notices of transfer of claim which were appropriately filed and served

pursuant to bankruptcy rules.

      28. In addition, the trustee seems to argue that he should not be held accountable for

relying on a secret letter that states that the mortgage was paid in full even though there had been

no motion to sell the property as required by the code and rules, and no motion to approve a loan

modification as is customary when a loan is modified during chapter 13 and no motion to

approve the debtor getting credit to obtain a new loan to refinance the mortgage.

      29. None of the parties currently involved in this matter would disagree that Wells Fargo

erred in sending the letter. With Wells Fargo no longer being a party, of those remaining, equity



                                                   5
  Case 13-10766        Doc 67     Filed 01/25/19 Entered 01/25/19 12:30:15              Desc Main
                                   Document     Page 6 of 10


would dictate that the party to be held responsible be the party in possession of the bad

instrument, which, in this case, is the trustee, not the Debtors, their counsel or the current

mortgagee.

      30. An additional concept in equity concerns unjust enrichment. As a result of the secret

letter, other unsecured creditors were paid amounts they would not otherwise have received

under the confirmed plan. Ironically the Debtors had stripped a second mortgage in favor of Fifth

Third Bank which was represented by counsel in the procedure to strip the second mortgage and

was well aware that it would only be paid $7,230.15 as an unsecured claim in the confirmed

plan. But due to the secret Wells Fargo letter, it actually received the lion’s share of what should

have gone to the mortgage arrears under the terms of the confirmed plan and it actually received

$20.844.54 a difference of $13,614.39.

      31. A chart of the unsecured claims and the amounts that should have been paid pursuant

to the plan and the amounts actually received and the difference is as follows:

 Claimant            Amount of Amount to be paid under plan           Amount           Amount of
                     claim     (based on dividend of 20.99%           actually paid    overpayment
                               of claim, remainder after
                               secured and admin claims)
 Fifth Third Bank    34,440.77 7,230.15                               20,844.54        13,614.39
 Portfolio           1,445.16  303.38                                 874.65           571.27
 Recovery
 Cerastes LLC        482.54        101.30                             292.05           190.75
 Fifth Third Bank    1,523.73      319.88                             922.21           602.33
 (cr card)
 Portfolio           126.19        26.49                              76.37            49.88
 Recovery
 Ecast Settlement    192.23        40.35                              116.34           75.99
 Quantum 3           7,491.68      1,572.73                           4,534.18         2,961.45
 Group
 Total               45,702.30     9,594.28                           27,660.34        18,066.06


      32. From the above numbers, 75% of the overpayment went to the former second


                                                  6
  Case 13-10766        Doc 67     Filed 01/25/19 Entered 01/25/19 12:30:15              Desc Main
                                   Document     Page 7 of 10


mortgage, Fifth Third Bank and 92% of the overpayment went to two claims, Fifth Third and

Quantum.

      33. Equity would dictate that the payments to the unjustly enriched claims be disgorged

and returned to the trustee for re-distribution to the rightful claim for mortgage arrears. The task

of recovering these payments should be small compared to the detriment to both the mortgagee

and the Debtors.

      34. Payments that have been made to such unjustly enriched claims were made as recently

as July, 2018 as a demonstration that each of these claimants very probably remains in business

and available.

                              Trustee Custom and Policy Concerns

      35. The trustee makes several arguments concerning its long-standing custom, practice

and policy issues.

      36. The burden to the trustee in changing his procedure is minimal. The trustee states that

in his 19 years this is the only time that this situation has occurred. The trustee certainly could

make his own business decision to continue to practice as he always have knowing that only

once in tens of thousands of cases would he have to retrieve over payments to claims.

      37. There are other options for the trustee to prevent this situation. Some are fairly simple:

             a. Require that any claimant that has filed a proof of claim, withdraw its proof of
                claim pursuant to Bankruptcy Rule 3006.

             b. Object to the claim.

             c. Inform the Debtor and their attorney of such letter claim withdrawal.

             d. Motion to modify the Plan.

      38. Three times in this case, the claim of the mortgagee was transferred. Each time the

mortgagees followed bankruptcy rules and procedure and filed a notice of assignment of claim

                                                  7
  Case 13-10766       Doc 67     Filed 01/25/19 Entered 01/25/19 12:30:15            Desc Main
                                  Document     Page 8 of 10


and notified the Debtor’s attorney and the Debtor. Surely asking as much of the trustee is not

overly burdensome. Notice is the foundation of due process and should not be considered an

undue burden.

      39. One must believe that the Trustee’s procedure of disregarding a claim without notice

to anyone is potentially dangerous. It can be imagined that an unscrupulous debtor in a case with

a 100% plan could simply manufacture a letter to the trustee withdrawing any claim. When a

claim is assigned, the rules require a notice of assignment of such claim to the claim holder,

trustee, debtor and debtor’s counsel. Such procedure is designed to prevent such potential for

fraudulent assignments. If claim withdrawals can be done in secret, what is to prevent the fraud?

In particular with unsecured claims who would most likely never speak up or notice the lack of

payment.

                             Mortgagee’s Inherited Responsibility

      40. As stated previously, the original mortgagee at the time of the filing of this case, was

Wells Fargo. Wells Fargo is the party that sent the now infamous letter to the trustee

withdrawing its claim. Since that letter, the mortgage was transferred three times with notice to

the trustee and Debtor.

      41. Should the court determine that no responsibility lies with the trustee, then

responsibility should go to the current mortgagee. Had Wells Fargo recorded a release of its

mortgage or modified the loan or taken other actions affecting the rights of the Debtors and of

Wells Fargo, certainly any subsequent successor to the mortgage would be bound by such

actions of Wells Fargo. If Wells Fargo did not inform such subsequent mortgagees, certainly

such mortgagees would have recourse against Wells Fargo.




                                                 8
  Case 13-10766       Doc 67      Filed 01/25/19 Entered 01/25/19 12:30:15               Desc Main
                                   Document     Page 9 of 10


                                            Conclusion

      42. The Debtors in this case have done everything that was required of them under the

terms of the plan. They have made every post-petition mortgage payment and every payment

required of them to the trustee. Not once in the entire five year term of the plan has the trustee or

the mortgage filed or a motion or otherwise alleged that the Debtors did anything less than what

has been required of them.

      43. Debtors such as these should not be punished for the mistakes of others. The integrity

of this Chapter 13 system is at stake if well intending, good faith Debtors can do everything

required of them only to find that their five year long efforts failed due to the mistakes of others.

      44. The Debtors cannot be held responsible for the secret letter produced by the company

that once held its mortgage and sent to the trustee without notice to any other party.

      45. While the trustee has been a trustee for 19 years, bankruptcy and chapter 13 have been

around for many more decades and the laws and rules have been created to cover the procedures

for modifying a plan. The Trustee and Wells Fargo simply cannot modify the plan without notice

to the Debtors. And while it is certainly within the trustee’s right to follow a procedure which he

deems in his best business judgment to be practical, he does so knowing, and assuming the risk,

however small, that at least this one time in his career, he may be asked to recover payments

made to unjustly enriched creditors in order to make things right. It is not a large burden to the

trustee and the trustee should be happy to help preserve the integrity and function of the chapter

13 system.

     WHEREFORE the Debtors pray that an order be entered determining the mortgage to be

cured and for such other and further relief as is deemed just and equitable in the circumstances.




                                                  9
 Case 13-10766      Doc 67     Filed 01/25/19 Entered 01/25/19 12:30:15        Desc Main
                                Document     Page 10 of 10



                                                Respectfully submitted,
                                                Javier Diaz
                                                Elisa Diaz

                                                By /s/ Stephen J. Costello
                                                Stephen J. Costello, attorney for the debtors



STEPHEN J. COSTELLO
COSTELLO & COSTELLO, P.C.
600 Spring Hill Ring Road, Suite 116
West Dundee, IL 60118
ARDC # 6187315
phone (847) 428 - 4544
FAX (847) 428-4694
e-mail: steve@costellolaw.com




                                           10
